J. JOSEPH SMITH, Chief Judge.
This is an action brought December 18, 1952 for a declaration of United States citizenship, on behalf of Soo Hoo Doo Wing, a Chinese born male, claimed to be the son of Soo Hoo Ung and his second wife, Wong Shee. The action is brought by his claimed half-brother, Soo Hoo Doo Chuey, also known as David Seeto, admittedly a citizen son of Soo Hoo Ung, a native born American. Application for travel documents had been made to the American Consul at Hong Kong on January 21, 1951, hearing was held August 3, 1951 at which Doo Wing and his mother Wong Shee testified. The Consul General by letter on October 14, 1952 informed Senator Benton that *863his office had concluded that Soo Hoo Doo Wing had failed to identify himself as the son of Soo Hoo Ung. He therefore recommended that passport not be issued. After review of the file, the Director of the Passport Office on March 19, 1953 wrote Senator Purtell that since the identity of the applicant had not been established by clear and convincing proof, passport could not be authorized. On December 17, 1954 the Consulate General in Hong Kong was notified that the passport application of August 3, 1951 was disapproved for failure to establish identity.
The first question is whether the plaintiff has established that there was a denial of nationality prior to the bringing of this action December 18, 1952, for such a showing is a jurisdictional requirement. The Consul General had declined to issue the passport for lack of proof of identity. Thereafter the Passport Division did call for and review the files of Soo Hoo Doo Chuey and two brothers and of their father, but decided that the proof of identity was not clear and convincing. There was evidence in the files reviewed of Soo Hoo Ung’s second marriage, to Wong Shee, and of the existence of a fourth brother named Soo Hoo Doo Wing. Lack of family photographs and documents and a greater quantum of proof than provided, coupled with some slight discrepancies in petitioner’s recollection from those of his brother Doo Chuey led the Passport Office to concur in the decision of the Consul General. In view of the length of time already elapsed between the application and the Consul General’s decision, his refusal of the travel documentation, based on lack of proof of identity, is a denial of nationality even though a possibility of reversal might exist on administrative review. The denial of documents took place before the bringing of suit. We may therefore reach the merits.
In the absence of proof of a conspiracy going back more than 20 years, the evidence in this case is quite convincing that Soo Hoo Ung, an American citizen, married a second wife, Wong Shee, in China in 1932 and that a son, Soo Hoo Doo Wing was born of this union, an American citizen. There is more question as to the identity of the plaintiff here with the Chinese born American citizen son of Ung and Wong Shee, in view of the long periods of invasion, civil war and high death rates in the areas in which Doo Wing is supposed to have lived. The documentary evidence of schooling is not great. The testimony of the claimed half-brother Dan Yuen was anything but clear and convincing. The case for plaintiff’s identity rests primarily therefore on Soo Hoo Doo Chuey’s (David Seeto’s) testimony and on the statements of the plaintiff and the purported Wong Shee to the Consulate. In any other context the discrepancies in the testimony would seem minor and probably explainable by ordinary defects of recollection.
The Court is of course handicapped by inability to observe Doo Wing and his mother on the stand. Doo Chuey did testify and give an impression of sincere belief in Doo Wing’s identity as his half brother, although his attitude was rather belligerent, as had been his letters to the officials involved. The documentary proof of schooling submitted by Doo Wing, together with his testimony and that of Wong Shee might have been sufficient to sway the officials had it not been for the constant attempts by Doo Chuey to exert political pressure on the department.
This Court feels that on the whole record before it, it must find that Doo Wing is the half brother of Doo Chuey and the son of Soo Hoo Ung and that he is therefore a citizen of the United States. It is so found.
Conclusions of Law.
1. The Court has jurisdiction of the parties and subject matter of the action.
2. Refusal of travel documents by the Consul General, based on lack of sufficient proof of identity, is a denial of American nationality.
*8643. Soo Hoo Doo Wing’s identity is sufficiently established for a .declaration of American nationality.
Form of judgment may.be submitted forthwith by counsel for the plaintiff.